EXHIBIT 10.3

AGREEMENT OF

EXECUTIVE SEVERANCE TERMS (“Agreement”)

ABITIBIBOWATER INC. (“Company”)

AND

WILLIAM G. HARVEY (“Executive”)

 

A.  

Status and Effective Date

   Executive’s employment will terminate on August 31, 2011 (“Termination
Date”). Executive will be deemed to have resigned as officer and director of any
and all subsidiaries and affiliates, as applicable, effective on the Termination
Date. Until the Termination Date, Executive agrees to continue to perform
diligently and in good faith the normal duties and responsibilities associated
with his position with the Company. Executive shall follow and implement all
Company employee policies and all management policies and decisions communicated
to Executive by the Board of Directors or Chief Executive Officer of the
Company. These provisions constitute material terms of this Agreement to induce
the Company to enter into this Agreement.

B.     

 

Compensation

     1.   Severance Pay and Benefits   

Severance pay of $1,303,681.44, less legally required withholdings and sums
owing to the Company, if any. Severance pay is in line with the Severance Policy
- CEO and Direct Reports (the “Policy”) as follows:

 

104 weeks (6 weeks * 20.31 years of service, maximum 104 weeks) of Eligible Pay,
defined as the sum of Executive’s annual base salary as of the Termination Date
and the average of the last two regular incentive awards paid to the Executive
(annualized), up to 125% of bonus target.1

 

The Company will also pay the Executive an amount of $42,500 as a retroactive
salary adjustment for the period of January 1, 2011 through August 31, 2011.

 

The Executive’s welfare benefits, if any, to cease as of August 31, 2011. All
other benefits (i.e. disability and business travel insurance)

 

1 

$226,840.72, being the average of (i) the STIP 2010 payout of $198,687.52
annualized at $397,375.04; and (ii) the award paid pursuant to the AIP 2007 of
$46,922 annualized at $56,306.40.



--------------------------------------------------------------------------------

      

to also cease on August 31, 2011. If eligible for retiree medical, the Executive
may timely enroll in retiree medical at a 50 percent (50%) cost share or
$1,219.51 per month on the same basis as other eligible retirees. If not
eligible for retiree medical and if the Executive timely enrolls, Executive (and
Executive’s eligible dependents) will be eligible for COBRA coverage in
accordance with the terms of the benefit plans, including premiums required by
the plans, and COBRA. Executive will be obligated to pay the full cost of COBRA
coverage, plus a two percent (2%) administrative charge. All of the terms and
conditions of the company-sponsored medical, vision and/or dental plans, as
amended from time to time, shall be applicable to the Executive (and Executive’s
eligible dependents).

 

The Executive may continue his life insurance coverage by contacting the US
Payroll & Benefits Service Center (800-921-3244). The Executive has thirty-one
(31) days from his Termination Date to enroll.

 

Senior executive level outplacement services will be provided by an external
outplacement consulting firm selected by Executive and reasonably acceptable by
the Company and will cover a period of twelve (12) months, as long as services
are initiated within seven (7) months following the Termination Date. Human
Resources to open file with external outplacement services once contacted by the
Executive.

 

Executive will not be entitled to receive any of the payments or benefits set
forth in this Section B.1 if, prior to the Termination Date, Executive
terminates his employment voluntarily other than for Good Reason or has his
employment terminated by the Company for Cause. For all purposes of this
Agreement, “Cause” and “Good Reason” have the meanings defined on Schedule A
attached hereto.

 

As a condition to the receipt of severance pay and benefits and the consulting
arrangement under this Agreement, the Executive must execute and not revoke a
Waiver and Release Agreement in the form attached hereto as Exhibit A on or
about the Termination Date. Pursuant to the Waiver and Release Agreement, the
Executive shall waive all claims against the Company, its subsidiaries and
affiliates, except (i) as provided in this Agreement and (ii) with respect to
the following amounts: $252,268 for regular and synergy bonuses pursuant to the
2008 Annual Incentive Plan, $133,279 related to the Executive’s relocation
process following the Abitibi/Bowater Merger (without any admission from the
Company that the Executive did relocate to Canada), $135,000 for education
allowance, and $10,208.19 for reimbursement of tax penalty, each of which shall
be settled, if and when allowed, to the extent provided in accordance with
applicable bankruptcy rules and procedures. The Executive expressly waives all
other claims against AbitibiBowater Inc. and all other subsidiaries and
affiliates.

 

- 2 -



--------------------------------------------------------------------------------

      

 

The Executive will have 45 days to review and consider the Waiver and Release
Agreement and seven (7) days for revoking same.

 

The above cash severance payments in the total amount of $1,346,181.40 will be
paid in the form of a lump sum payment 15 days after the Eligible Executive
signs the Waiver and Release Agreement (provided the seven (7) day period for
revoking such agreement expires without revocation by the Executive), but in no
event later than December 31, 2011. The outstanding balance of the Executive’s
Amex card (other than allowable business expenses approved in normal course)
will be withheld from the net severance should the outstanding balance of the
same amount on the Corporate Amex card not be paid by Executive prior to payment
of severance.

  2.   Vacations    All accrued but unused vacation due to the Executive under
the Company’s vacation pay policy as of the Termination Date will be paid in a
lump sum, less applicable deductions (namely 42.5 days plus three floaters, less
floaters and vacation actually taken by the Executive through the Termination
Date, plus twelve percent (12%) of the Executive’s 2011 base salary actually
earned and paid through the Termination Date).   3.   Equity and Incentive
Awards   

Executive’s entitlement to STIP and LTIP as follows:

 

•        Entitlement to 2011 STIP on a pro-rata basis in accordance with plan
text and as per normal payment terms; i.e. if and when approved for payment by
the Board in 2012 consistent with other senior executives; and

 

•       LTIP grants: Pro rata vesting through December 9, 2011:

 

•       7,876 Options;

 

•       1,225 RSUs, settled in shares; and

 

•       Options will expire on December 9, 2012.

  4.   Pension plans    Qualified Pension Plans and SERPs – entitlements in
accordance with the terms of the plans to the extent then vested, consistent
with payments to other participants. Mercer to provide details on qualified
plans and SERPs entitlements.

 

- 3 -



--------------------------------------------------------------------------------

      

US plans:

 

•        AbiBow US Retirement Plan

 

•        AbitibiBowater 2010 DC Supplemental Executive Retirement Plan

 

Canadian plans:

 

•        Employees’ Retirement Plan (1988) of Bowater Canadian Forest Products
Inc.

 

•        AbiBow Canada 2010 Supplemental Retirement Plan

  5.   Consulting Agreement   

Executive to serve as a consultant to the Company for seven months after the
Termination Date (the “Consulting Period”), consulting with and providing
assistance to the then in place Senior Vice President and Chief Financial
Officer. During the Consulting Period, Executive will not devote more than 20%
of the time devoted to his full-time employment during the 36 months preceding
the Termination Date. The Termination Date is intended to be a “separation from
service” under Internal Revenue Code Section 409A. Consulting fees will be in
the amount of $40,000 per month. Executive will perform all his consulting
services from within the United States. The Executive will be an independent
contractor and will not be entitled to any benefits or other amounts from the
Company during the consulting term. This Consulting Agreement shall not be
construed to create any employment or other form of business relationship,
agency, partnership or joint venture between the Company and the Executive. The
Executive shall not be empowered to act on behalf of or bind the Company with
third parties as a result of this consulting agreement. The Company will
reimburse the Executive’s business expenses incurred as a result of the
consultancy arrangement.

 

Consulting Agreement may be terminated sooner by the Company or the Executive
upon 5 days notice, provided that the Executive will be entitled to continue to
receive monthly payments through the end of the Consulting Period if the
Executive’s consulting agreement is terminated prior to the end of the
Consulting Period (i) by the Company other than for Cause, (ii) by the Executive
for Good Reason as defined on Schedule “A”, or (iii) upon Executive’s death or
disability.

 

Executive’s consulting obligations will not preclude Executive from engaging in
other full-time employment or business endeavors.

 

- 4 -



--------------------------------------------------------------------------------

  6.   Professional Fees    The Company will pay Executive’s reasonable
professional fees incurred to negotiate and prepare this Agreement and all
related agreements and documents, not to exceed $10,000. C.   Restrictive
Covenants and General Provisions      1.   Non-Competition   

During the 12 months following the Termination Date, the Executive shall not,
without the prior written consent from the Company:

 

i) engage or become interested, whether on his own account or in conjunction
with or on behalf of any other person, and whether as an employee, director,
officer, partner, principal, agent, advisor, financial backer, shareholder
(except as a passive investor in a public Company) or in any other capacity
whatsoever, business which competes with the Business of the Company in Canada
and the United States of America; or

 

ii) assist financially or in any manner whatsoever any person, firm, association
or Company, whether as principal, agent, officer, employee, manager, advisor,
financial backer, shareholder (except as a passive investor in a public Company)
or in any capacity whatsoever to enter into, develop, carry on or maintain a
business which competes with the Business of the Company in Canada or the United
States of America.

 

For the purpose of this agreement, “Business of the Company” means the
manufacture, sale and/or dealing in newsprint, commercial printing papers,
market pulp and wood products, as well as research into, development,
production, manufacture, sale, supply, import, export or marketing of any
product which is the same or similar to or competitive with any product
researched, developed, produced, manufactured, sold, supplied, imported,
exported or marketed by the Company or by any of its subsidiaries and affiliates
in the context of the above described activities as of July 31, 2011.

  2.   Non-Disclosure    For a period of 5 years following the Termination Date,
the Executive hereby covenants and agrees with the Company that he will not,
except with the prior written consent, directly or indirectly, disclose to any
person or in any way make use of in any manner, any of Confidential Information,
provided that such Confidential Information shall be deemed not to include
information (i) disclosed pursuant a subpoena or other such legal process or
(ii) which is or becomes generally available to the public other than as a
result of disclosure by the Executive.

 

- 5 -



--------------------------------------------------------------------------------

  3.   Non-Solicitation of Customers    For a period of 12 months following the
Termination Date and except with prior written consent, the Executive agrees not
to, whether on his own behalf or in conjunction with or on behalf of any other
person, directly or indirectly, solicit, assist in soliciting, accept,
facilitate the acceptance of the business (which competes with the Business of
the Company) of any person to whom the Company or its Affiliates has supplied
goods or services at any time between January 1, 2008 and July 31, 2011 and with
whom Executive had material business-related contact on behalf of Company within
the five-year period preceding the Termination Date.   4.   Non-Solicitation of
Employees    For a period of 12 months following the Termination Date, the
Executive shall not at any time, directly or indirectly, in his own capacity or
otherwise, attempt to induce, cause, or persuade another person to terminate his
or her employment relationship with the Company or any other Releasee (as
defined in the Waiver and Release Agreement), or at any time to violate the
terms of any agreement between such person and the Company or any other
Releasee.   5.   Confidential Information    I agree not to disclose any trade
secrets or other confidential and proprietary information (“Confidential
Information”) with regard to the business of the Company and/or any of the other
Releasees at any time, directly or indirectly, to any third party or otherwise
use such Confidential Information for my or their own benefit or the benefit of
others, except as directed by an authorized officer of the Company or as may be
required pursuant to legal process. “Confidential Information” means all
valuable and/or proprietary information in any form belonging to or pertaining
to Company (including subsidiaries or affiliates of Company), its customers and
vendors, that would be useful to Company’s competitors or otherwise damaging to
Company if disclosed. Confidential Information may include, but is not
necessarily limited to: (i) the identity of Company’s customers or potential
customers, their purchasing histories, and the terms or proposed terms upon
which Company offers or may offer its products and services to such customers,
(ii) the identity of Company’s vendors or potential vendors, and the terms or
proposed terms upon which Company may purchase products and services from such
vendors, (iii) technology and methods used in Company products and services or
planned products and services, (iv) the terms and conditions upon which Company
employs its employees and contracts with independent contractors, (v) marketing
and/or business plans and strategies, and (vi) financial reports and analyses
regarding Company revenues, expenses, profitability and operations. The payment
of my supplemental severance pay and other benefits and my consulting
arrangement are contingent on my keeping the confidentiality promises contained
in this paragraph.

 

- 6 -



--------------------------------------------------------------------------------

  6.   Applicability to Affiliates    The obligations undertaken by the
Executive may be enforced directly against the Executive by any Affiliate of the
Company, to the extent applicable.   7.   Provisions in the Event of Breach   

The Executive agrees that, in the event of any actual or threatened breach by
the Executive of any of the covenants or agreements contained in this provision,
without prejudice to any and all other rights and recourses of the Company, the
Company shall have the right to enforce the terms and provisions thereof by
means of compelling specific performance and/or by means of injunction
(including, without limitation, provisional, interlocutory and permanent).

 

In addition, and without restriction to the foregoing, in the event of a breach
by the Executive of his non compete, non solicitation and confidentiality
obligations, liquidated damages in the sum of $650,000 hereof shall be deemed to
have been forfeited in its entirety and the Company shall be entitled to seek
reimbursement of this gross amount.

  8.   Return of Material    The Executive agrees to immediately return all
files, forms, brochures, books, materials, written correspondence, memoranda,
documents, manuals, computer disks, software products and lists (including
financial and other information and lists of customers, suppliers, products and
prices) pertaining to the Company or to any of its Affiliates and containing
Confidential Information in the possession of the Executive or directly or
indirectly under the control of the Executive and to destroy all electronic
copies thereof. The Executive agrees not to make, for his personal or business
use or that of any other person, reproductions or copies of any such property or
other property of the Company or of any of its Affiliates.   9.   No Harassing
or Disparaging Conduct    Executive and Company mutually further agree and
promise that neither such party will engage in, or induce other persons or
entities to engage in, any harassing or disparaging conduct or negative or
derogatory statements directed at the other such party or, in the case of
Company, its subsidiaries or affiliates, the activities of the other such party
(and Company’s subsidiaries or affiliates), or the Releasees (as defined in the
Release) at any time in the future. For such purpose, “Company” shall refer to
its officers, the Special Advisor to the President and Chief Executive Officer,
members of the Board of Directors of Company and Company’s human resources
managers. Notwithstanding the foregoing, this Section C.8 may not be used to
penalize either party for providing truthful testimony under oath in a judicial
or administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.

 

- 7 -



--------------------------------------------------------------------------------

  10.   Construction of Agreement and Venue for Disputes    This Agreement shall
be deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. Each of the Parties (a) consents to submit itself to the
personal jurisdiction of the Court of Chancery of the State of Delaware or any
court of the United States located in the State of Delaware, in the event any
dispute arises out of this Agreement or any of the transactions contemplated by
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(c) agrees that it will not bring any action relating to this Agreement or any
of the transactions contemplated by this Agreement in any court other than the
Court of Chancery of the State of Delaware or, if under applicable law exclusive
jurisdiction is vested in the federal courts, any court of the United States
located in the State of Delaware. Without limiting other means of service of
process permissible under applicable law, the Parties agree that service of any
process summons, notice or document by U.S. registered mail to their respective
last known addresses shall be effective service of process for any suit or
proceeding in connection with this Agreement or the transactions contemplated
hereby.   11.   Waiver of Jury Trial    EACH OF THE PARTIES IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.   12.   Severability    If any provision of this Agreement shall be held
void, voidable, invalid or inoperative, no other provision of this Agreement
shall be affected as a result thereof, and accordingly, the remaining provisions
of this Agreement shall remain in full force and effect as though such void,
voidable, invalid or inoperative provision had not been contained herein.   13.
  No Reliance Upon Other Statements    This Agreement is entered into without
reliance upon any statement or representation of any Party hereto or any Party
hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).   14.   Entire
Agreement    This Agreement, including all Exhibits hereto (which are
incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding

 

- 8 -



--------------------------------------------------------------------------------

       upon either Party hereto unless confirmed in writing. This Agreement may
not be modified or amended, except by a writing executed by both Parties hereto.
No waiver by either Party hereto of any term or provision of this Agreement or
of any default hereunder shall affect such Party’s rights thereafter to enforce
such term or provision or to exercise any right or remedy in the event of any
other default, whether or not similar.   15.   Further Assurance; Cooperation   

Upon the reasonable request of the other Party, each Party hereto agrees to take
any and all actions, including, without limitation, the execution of
certificates, documents or instruments, necessary or appropriate to give effect
to the terms and conditions set forth in this Agreement.

 

Executive agrees to fully cooperate with the Special Advisor to the President
and Chief Executive Office between the date of this Agreement and the
Termination Date.

  16.   No Assignment    Neither Party may assign this Agreement, in whole or in
part, without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect. The foregoing to the contrary notwithstanding, Company shall assign this
Agreement and delegate all of its obligations hereunder to any successor to all
or substantially all of its business.   17.   Binding Effect    This Agreement
shall be binding on and inure to the benefit of the Parties and their respective
heirs, representatives, successors and permitted assigns. In the event of the
death of Executive prior to payment of all amounts due under this Agreement,
such amounts shall be paid to the legal representative of his estate.   18.  
Indemnification    Company understands and agrees that any indemnification
obligations under its governing documents or the indemnification agreement
between Company and Executive, a copy of which is attached hereto as Exhibit B,
with respect to Executive’s service as an officer of Company and/or director of
Company or any of its subsidiaries shall remain in effect and survive the
termination of Executive’s employment under this Agreement as set forth in such
governing documents or indemnification agreement. Notwithstanding Section B.5 of
this Agreement, in the event that Executive is authorized in writing to act as
an agent of Company during the Consulting Period, such indemnification, and
coverage as an insured under any applicable officers’ and directors’ liability
insurance, shall apply to Executive’s consulting services to the same scope and
effect as applies to Executive’s acts and omissions to act while employed by
Company.

 

- 9 -



--------------------------------------------------------------------------------

  19.   Section 409A   

(a) It is intended that any payment or benefit which is provided pursuant to or
in connection with this Agreement which is considered to be deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) shall be paid and provided in a manner, and at such time and
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided therein for non-compliance.

 

(b) Neither Company nor Executive shall take any action to accelerate or delay
the payment of any monies and/or provision of any benefits in any manner which
would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).

 

(c) If Executive is a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code at such time, any payments to be made or benefits
to be delivered in connection with Executive’s “separation from service” (as
under 409A of the Code) that constitute deferred compensation subject to Section
409A of the Code shall not be made until the earlier of (i) Executive’s death or
(ii) six months after Executive’s Separation from Service (the “409A Deferral
Period”) as required by Section 409A of the Code. Payments otherwise due to be
made in installments or periodically during the 409A Deferral Period shall be
accumulated and paid in a lump sum as soon as the 409A Deferral Period ends, and
the balance of the payment shall be made as otherwise scheduled. Any such
benefits subject to the rule may be provided under the 409A Deferral Period at
Executive’s expense, with Executive having a right to reimbursement from Company
once the 409A Deferral Period ends, and the balance of the benefits shall be
provided as otherwise scheduled.

 

(d) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

 

(e) For purposes of this Agreement, with respect to any amounts that constitute
deferred compensation subject to Section 409A of the Code, termination of
employment shall mean a “separation from service” within the meaning of Section
409A of the Code where it is reasonably anticipated that no further services
would be performed after such date or that the level of bona fide services
Executive would perform after that date (whether as an employee or independent

 

- 10 -



--------------------------------------------------------------------------------

      

contractor) would permanently decrease to less than fifty percent (50%) of the
average level of bona fide services Executive performed over the immediately
preceding thirty-six (36) month period. The Company and Executive agree that a
“separation from service” will occur no later than the Termination Date and
Executive will not be expected to perform any consulting or other services
thereafter that would negate a separation from service on the Termination Date.

 

(f) Notwithstanding any other provision of this Agreement, neither Company nor
its subsidiaries or affiliates shall be liable to Executive if any payment or
benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Section 409A of the Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Code.

  20.   Governing Law    This Agreement and any dispute arising out of, in
connection with or relating to this Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
the conflicts of laws principles thereof.

We trust that the above to be satisfactory. Please confirm your agreement by
signing in the space below.

 

ABITIBIBOWATER INC. Per:  

/s/ Richard Garneau

  RICHARD GARNEAU

 

Acknowledged and accepted

/s/ William G. Harvey

            WILLIAM G. HARVEY Dated: July 20, 2011

 

- 11 -



--------------------------------------------------------------------------------

SCHEDULE A

“Cause” means any of the following:

(1) Executive’s gross negligence or willful misconduct in connection with the
performance of Executive’s duties with Company (whether as an employee or
consultant);

(2) Executive’s conviction of, or entering of a guilty plea or plea of no
contest with respect to, any felony; or

(3) Executive’s material breach of a material term of this Agreement.

“Good Reason” means any of the following:

(1) a material adverse change in the Executive’s status, title, position, duties
or responsibilities (including in reporting line relationships), except for any
change in the foregoing as described herein and the appointment of Jo-Ann
Longworth as Special Advisor to the President and Chief Executive Officer;

(2) a material reduction in compensation and benefits, in the aggregate, to
those provided for under the employee compensation and benefit plans, programs
and practices in which the Executive was participating;

(3) a material reduction of the Executive’s salary;

(4) a relocation of Executive’s primary place of employment from his current
primary place of employment, which is Greenville, South Carolina, which requires
the Executive to move his residence, without the Executive’s express written
consent to such relocation; or

(5) the Company’s material breach of a material term of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

(1) General Release. In consideration for the supplemental severance pay,
outplacement services and other benefits to be provided to me under the
Agreement of Executive Severance Terms between ABITIBIBOWATER INC. (the
“Company”) and me dated             , 2011 (the “Severance Agreement”), I, on
behalf of myself and my spouse, family and heirs, executors, administrators,
attorneys, agents and assigns, hereby waive, release and forever discharge the
Company and its subsidiaries, divisions and affiliates, whether direct or
indirect, and their joint ventures and joint venturers (including its and their
respective directors, officers, associates, employees, shareholders, partners
and agents, past, present and future), and each of their respective
predecessors, successors and assigns (collectively referred to as “Releasees”),
from any and all known or unknown actions, causes of action, claims or
liabilities of any kind which have been or could be asserted against the
Releasees related to my employment with and/or separation from employment with
the Company and/or any other occurrence up to and including the date of this
Waiver and Release Agreement (“Agreement”), including but not limited to:

 

  (a) claims, actions, causes of action or liabilities arising under the Worker
Adjustment and Retraining Notification Act as amended (the “WARN Act”),
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act, as amended (the “ADEA”), Sections 1981 through 1988 of Title 42
of the United States Code, as amended, and the Civil Rights Act of 1991, as
amended, the Fair Labor Standards Act, as amended, the Federal Occupational
Safety and Health Act, as amended, the Employee Retirement Income Security Act,
as amended, the Rehabilitation Act of 1973, as amended, the Americans with
Disabilities Act, as amended, the Family and Medical Leave Act, the
Sarbanes-Oxley Act, and/or any other federal, state, municipal or local
employment discrimination statutes, laws, regulations, ordinances or executive
orders (including, but not limited to, claims based on age, sex, attainment of
benefit plan rights or entitlement to plan benefits, entitlement to prior
notice, race, color, religion, national origin, source of income, union
activities, marital status, sexual orientation, ancestry, harassment, parental
status, handicap, disability, retaliation and veteran status); and/or

 

  (b) claims, actions, causes of action or liabilities arising under any other
federal, state, municipal or local statute, law, ordinance, regulation,
constitution or executive order; and/or

 

  (c) any other claim whatsoever including, but not limited to, claims for
severance pay, claims for salary/wages/commissions/bonus, claims for expense
reimbursement, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever relating to my employment with
and/or separation from employment with the Company and/or any of the other
Releasees.

 

- 13 -



--------------------------------------------------------------------------------

(2) Exclusions from General Release. Excluded from the General Release above are
(i) any claims or rights which cannot be waived by law, including my right, if
any, to accrued vacation; (ii) any rights I have under the Severance Agreement;
and (iii) any rights I may have to the following amounts: $252,268 for regular
and synergy bonuses pursuant to the 2008 Annual Incentive Plan, $133,279 related
to my relocation process following the Abitibi/Bowater Merger (without any
admission from the Company whether I actually relocated to Canada), $135,110 for
education allowances, and $10,208.19 for reimbursement of tax penalty, each of
which may be settled, if and when allowed, but only to the extent provided in
accordance with applicable bankruptcy rules and procedures. Nothing herein
constitutes an admission by the Company that I am entitled to, or will receive,
any of the foregoing amounts described under clause (iii), and the Company is
not obligating itself hereunder to pay any such amounts. In addition, nothing in
this Waiver and Release Agreement limits my rights (or the rights of any
government agency) of access to, or to cooperate or participate with, any
government agency, or to file a charge with any administrative agency or
participate in any agency investigation, including without limitation, the
United States Equal Employment Opportunity Commission. I am, however, freely
waiving my right to any recovery of money or other relief in connection with any
such charge or investigation, whether initiated by me or any other individual or
by the Equal Employment Opportunity Commission or any other federal, state or
local agency. I also am freely waiving my rights, if any, to any other amounts
or benefits from the Company that are not specifically set forth under the terms
of my Severance Agreement, except as specifically described in this paragraph
(2), including, without limitation, waiving any right to participate in, or
receive any payments or benefits under, the Retention Bonus Pay Plan For
Greenville Employees. I am not waiving any rights or claims which arise after I
execute this Agreement.

(3) Covenant Not to Sue. I understand that a “covenant not to sue” is a legal
term which means I am promising not to file a lawsuit in court. It is different
from the General Release of claims contained in paragraph (1) above because, in
addition to waiving and releasing the claims covered by paragraph (1) above, I
further agree never to sue any of the Releasees or become party to a lawsuit in
any forum for any reason, including but not limited to claims of any type or
based on any laws or theories whatsoever covered by the General Release language
in paragraph (1) above. Notwithstanding this covenant not to sue, I may bring a
claim or lawsuit to (i) challenge the validity of this Agreement under the ADEA
or (ii) with respect to any claim or right excluded from this Waiver and Release
Agreement under paragraph (2) above. I am, however, specifically waiving my
right to any monetary recovery or other relief under the ADEA.

(4) Company’s Remedies. I further acknowledge and agree in the event that I
breach the provisions of paragraph (3) above and I fail to cure such breach
within thirty (30) days after I have been given notice of such breach, then
(a) the Company shall be entitled to apply for and receive an injunction to
restrain any violation of paragraph (3) above; plus either (b) the Company may
cease providing the supplemental severance pay and benefits to me and I shall be
obligated upon demand to pay to the Company all but $1,000 of the supplemental
severance pay, or alternatively at the Company’s option (c) I shall be obligated
to pay to the Company its costs and expenses in successfully enforcing this
Agreement and successfully defending against such lawsuit (including court
costs, expenses, reasonable legal fees and any other litigation costs).

 

- 14 -



--------------------------------------------------------------------------------

(5) Employee Acknowledgements. I further agree that: (i) I have been paid for
all hours worked, including overtime; (ii) I have not suffered any on-the-job
injury for which I have not already filed a claim; and (iii) I have received all
leave I requested and for which I was eligible.

(6) Confidentiality of Agreement. I further agree that I shall keep all terms of
this Agreement confidential to the extent not otherwise publicly disclosed by
the Company, except that I may make necessary disclosures to attorneys or tax
advisors that I retain to advise me in connection with this Agreement.

(7) No Future Employment. I promise not to seek future employment with the
Company and/or any of the other Releasees in any position or capacity. In the
event I am hired by any Releasee, I recognize my employment can be lawfully
terminated based on this paragraph (10), which termination I promise not to
contest.

(8) Additional Company Remedies. I also acknowledge the Releasees’ right to
enforce this Agreement in any court of competent jurisdiction. I further agree
that if I breach any of my promises in paragraphs (6) through (7) above, the
affected Releasee(s) shall be irreparably harmed as a matter of law and shall be
entitled to immediate injunctive relief, plus its reasonable attorneys’ fees and
any other litigation costs incurred in enforcing this Agreement.

(9) Non-Admissions. The facts and terms of this Agreement are not an admission
by the Company and/or any other Releasee of liability or other wrongdoing under
any law.

(10) Additional Employee Acknowledgements. I further agree that:

 

  •  

I am entering into this Agreement knowingly and voluntarily;

 

  •  

I have been advised to consult with an attorney before signing this Agreement;

 

  •  

I have received, along with this Agreement, a listing of job titles and ages of
Company employees selected and not selected for termination in connection with
the Company’s              2011 involuntary group termination program.

 

  •  

I understand I may take at least forty-five (45) days to consider this Agreement
before signing it;

 

  •  

I have carefully read and fully understand all the provisions of this Agreement,
and am voluntarily entering into this Agreement by signing below;

 

  •  

I am not otherwise entitled to the supplemental severance pay or other benefits
set forth in the Severance Agreement; and

 

- 15 -



--------------------------------------------------------------------------------

  •  

The Severance Agreement and this Agreement are the sole agreements between me
and the Company regarding the termination of my employment with the Company.

(11) Revocation/Payment. I further understand I may revoke this Agreement within
seven (7) days after its signing and that any revocation shall be made in
writing and submitted within this seven (7) day period to the Catawba address
listed below. If I do not revoke this Agreement within the seven (7) day period,
the Agreement shall become irrevocable. I further understand that if I revoke
this Agreement, I shall not receive the supplemental severance pay.

(12) Known and Unknown Claims. I FURTHER UNDERSTAND THAT THIS AGREEMENT INCLUDES
A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

(13) Severability. I further acknowledge and agree that if any provision of this
Agreement is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any controlling law, the remainder of this
Agreement shall continue in full force and effect.

(14) Governing Law. This Agreement shall in all respects be interpreted,
enforced and governed under applicable federal law and in the event reference
shall be made to state law, the internal laws of the State of Delaware shall
apply, without regard to choice of law principles.

 

 

 

 

 

(Date)

PLEASE RETURN THE SIGNED AND DATED WAIVER AND RELEASE AGREEMENT TO THE DIRECTOR
OF HUMAN RESOURCES AT THE FOLLOWING ADDRESS:

 

Human Resources

Corporate US

5300 Cureton Ferry Road

Catawba, SC 29704

 

- 16 -



--------------------------------------------------------------------------------

SAMPLE PROGRAM DISCLOSURE STATEMENT

As required under the Older Workers Benefit Protection Act, this is a listing of
job titles and ages of XXXX employees as of [Insert Date] who were selected or
not selected for involuntary termination in connection with the [Insert business
reasons for the group termination.] Selected employees are eligible for
separation benefits if they sign a Group Waiver and Release Agreement.

Employees were selected for termination based on                     .

 

Selected For Termination/

Eligible For Benefits

     

Not Selected For Termination/

Ineligible For Benefits

Job Title

   Age*   

Job Title

  

Age*

INSERT JOB TITLE

   39   

INSERT JOB TITLE

   62

INSERT JOB TITLE

   54   

INSERT JOB TITLE

   47      

INSERT JOB TITLE

   42      

INSERT JOB TITLE

   49      

INSERT JOB TITLE

   48      

INSERT JOB TITLE

   40          56          58          61          61          31          43   
      42

 

* Ages listed are as of XXXXX.



--------------------------------------------------------------------------------

EXHIBIT B

[Indemnification Agreement]

[Form of Indemnification Agreement for Executive Officers and Directors
previously filed and incorporated herein by reference from Exhibit 10.31 to
AbitibiBowater Inc.’s Annual Report on Form 10-K for the year ended December 31,
2010 filed April 5, 2011, SEC File No. 001-33776].

 

2